    Case: 1:20-cv-00734 Document #: 55 Filed: 05/24/21 Page 1 of 6 PageID #:312




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RYAN THOMAS, et al.,                           )
                                               )
                       Plaintiffs,             )
                                               )        No. 20 CV 734
       v.                                      )        Judge Mary M. Rowland
                                               )
ILLINOIS STATE POLICE, et al.                  )
                                               )
                       Defendants.             )

         DEFENDANTS’ MOTION TO REASSIGN BASED ON RELATEDNESS

       Defendants, Illinois State Police, Brendan Kelly, and Jessica Trame, by their attorney

Kwame Raoul, Illinois Attorney General, hereby move pursuant to Local Rule 40.4 for

reassignment of the recently filed case Krisik v. Pritzker et al, No. 21-CV-1305 (N.D. Ill. J.

Gottschall) (“Krisik”) to Judge Mary M. Rowland, and in support thereof state as follows:

                                         BACKGROUND

       Steven J. Krisik (“Krisik”) filed his lawsuit on March 9, 2021, alleging that his Second and

Fourteenth Amendment rights were violated when Defendants failed to issue his Firearm Owners

Identification Card (“FOID card”) within 30 days. Krisik’s claims are closely related to the claims

of the Individual Plaintiffs1 in Thomas, et al. v. Illinois State Police, et al., No. 20-CV-734 (N.D.

Ill.), Bradley et al. v. Kelly et al., No. 20-CV-4270 (N.D. Ill. J. Rowland), and Luce et al. v. Kelly

et al., No. 21-CV-1250 (N.D. Ill.). As such, Defendants respectfully request that Krisik be

reassigned to this court pursuant to Local Rule 40.4.




1
 In addition to the named individual plaintiffs, Thomas, Bradley, and Luce also bring claims on behalf
of the Illinois State Rifle Association and Second Amendment Foundation, Inc.

                                                   1
     Case: 1:20-cv-00734 Document #: 55 Filed: 05/24/21 Page 2 of 6 PageID #:313




                                           ARGUMENT

       Northern District of Illinois Local Rule 40.4 allows for a later-filed civil case to be

reassigned if it is related to a previously filed civil case where certain conditions are met.

Specifically, two cases may be related if one or more of the following is true: (1) the cases involve

the same property; (2) the cases involve some of the same issues of fact or law; (3) the cases grow

out of the same transaction or occurrence; or (4) in class action suits, one or more of the classes

involved in the cases is or are the same. LR 40.4(a). Here, as noted above, the allegations set forth

in each of the four Complaints at issue are closely related. The cases involve the same issues of

law and limited variations in fact. As such, reassignment of the later-filed Krisik case is proper and

would promote judicial economy.

I.     THE THOMAS, BRADLEY, LUCE, AND KRISIK CASES ARE RELATED.

       Here, Krisik and the Individual Plaintiffs in Bradley assert functionally identical claims

related to the alleged violation of their Second and Fourteenth Amendment rights due to

Defendants’ operation of the FOID card program. As such, resolution of the claims and defenses

set forth in either case would require a determination of the legality of the same defendants’

actions under the same statutes and/or regulations. See, e.g., Murry v. America’s Mortgage Banc,

Inc., No. 03-c-5811, 2003 WL 407010, at *2 (N.D. Ill. Mar. 1, 2004) (cases are related where

resolution “require[s] a determination of the legality of the same defendants’ actions under the

same statutes and regulations”). While the Thomas and Luce complaints also include allegations

about the administration of the Concealed Carry License program as opposed to the FOID card

program, the cases are still related. Local Rule 40.4(a) “does not require exact congruence in

facts and issues between two cases in order for them to be related.” Helferich Patent Licensing,

LLC v. N.Y. Times Co., No. 1:10-cv-4387, 2012 WL 1368193 at *2 (N. D. Ill. Apr. 19, 2012).

Rather, the relevant inquiry is whether there exists a substantial overlap between the main issues

                                                  2
      Case: 1:20-cv-00734 Document #: 55 Filed: 05/24/21 Page 3 of 6 PageID #:314




of fact and law in the two cases, an inquiry which, for the reasons discussed above, can be firmly

answered in the affirmative.

II.     ALL CONDITIONS FOR REASSIGNMENT HAVE BEEN MET.

        Once a determination has been made that two or more cases are related, the inquiry then

becomes governed by Local Rule 40.4(b). That Rule states that when two or more cases are related,

the later-filed case may be reassigned to the judge assigned to the earlier-filed case(s) if: (1) [all]

cases are pending in this court; (2) the reassignment is likely to “result in a substantial saving of

judicial time and effort”; (3) “the earlier case has not progressed to the point where designating a

later filed case as related would be likely to delay the proceedings in the earlier case substantially”;

and, (4) “the cases are susceptible of disposition in a single proceeding.” LR 40.4(b).

        Here, the first condition is satisfied as all cases are pending in the Northern District of

Illinois, Eastern Division. The second condition is also satisfied as reassignment will likely save

substantial judicial time and effort. As noted above, all of these cases require the Court to evaluate

the same questions of law under substantially similar sets of facts. Moreover, the legal issues

pertaining to the Second Amendment that are raised in all of the cases are complex and of extreme

importance. It is therefore likely that significant judicial attention will be required to resolve these

claims; however, it is unnecessary that two judges expend time and energy considering what are

essentially identical claims. See Murry, 2004 WL 407010, at *2 (noting that substantial judicial

time and resources will be saved if one judge rules on dispositive motions). Furthermore,

reassignment of the Krisik case to this Court will avoid potentially inconsistent rulings. See Smith

v. Check-N-Go of Illinois, Inc., 200 F.3d 511, 513 n* (7th Cir. 1999) (criticizing Northern District

of Illinois for not consolidating cases with substantial overlap to a single judge). Finally, any

discovery in the cases will overlap. As such, “[b]ecause common legal issues must be resolved and

discovery is likely to overlap, substantial savings in judicial time and effort will be gained and

                                                   3
    Case: 1:20-cv-00734 Document #: 55 Filed: 05/24/21 Page 4 of 6 PageID #:315




wasteful duplication will be avoided by having one judge handle both cases.” Pochert v. Blatt,

Hasenmiller, Leibsker & Moore, LLC, No. 11-C-2440, 2011 WL 4007731 at *3 (N.D. Ill. Sep. 9,

2011).

         Reassignment of Krisik will not cause any delay in Thomas, Bradley, and Luce; the third

condition for reassignment is thus also met. All of these cases are still at the pleading stage and,

outside of exchanging initial disclosures pursuant to Federal Rule of Civil Procedure 26(a) in

Bradley and Thomas, no discovery has been conducted at this point. Thus, reassignment at this

stage would serve to save time, as no duplicative discovery would be conducted. As to the fourth

and final condition, the Thomas, Bradley, Luce, and Krisik cases are substantially similar both as

to law and facts and thus are susceptible to disposition in a single proceeding given the overlapping

legal issues. See, e.g., Freeman v. Bogusiewiz, No. 03-C-2908, 2004 WL 1879045 at *2 (N.D. Ill.

Aug. 11, 2004) (“The facts and issues in both cases are similar in nature and can be handled more

efficiently in one proceeding.”).

         The fact that each lawsuit has different Individual Plaintiffs does not negate this

proposition, as reassignment for relatedness pursuant to Local Rule 40.4 is not synonymous with

consolidation under Federal Rule of Civil Procedure 42. See Peery v. Chicago Housing Authority,

No. 13-cv-5819, 2013 WL 5408860 at *2 (N.D. Ill. Sept. 26, 2013) (“LR 40.4 does not require

that the cases can or should be consolidated nor does reassignment necessarily lead to

consolidation for all purposes.”) (citation omitted); see also Helferich, 2012 WL 1368193 at *3

(“[R]eassignment does not even require the [c]ases to be disposed of at the same time; they merely

need to be susceptible to disposition at the same time.”). Rather, the relevant inquiry is whether a

central dispositive issue exists which is susceptible to disposition in a single proceeding. “The fact

that either case may require other issues, such as evaluating the individual damages of the



                                                  4
    Case: 1:20-cv-00734 Document #: 55 Filed: 05/24/21 Page 5 of 6 PageID #:316




plaintiffs, to be resolved separately does not negate” the appropriateness of reassignment in cases

where the core issues are virtually identical. Peery, 2013 WL 5408860 at *2. As discussed above,

this is undoubtedly a situation in which all of the cases in question possess virtually identical core

issues. Consequently, all conditions for reassignment have been satisfied, and the Krisik case

should be reassigned to this Court.

                                          CONCLUSION

       WHEREFORE, for these reasons, Defendants respectfully request that this Court enter an

order finding that Krisik is related to Thomas, Bradley, and Luce within the meaning of Local Rule

40.4 and forward that finding to the Executive Committee together with a request that the

Committee reassign Krisik v. Pritzker, et al, No. 21-CV-1305 (N.D. Ill. J. Gottschall) to Judge

Rowland.



Dated: May 24, 2021

                                                      Respectfully Submitted,


KWAME RAOUL                                             /s/ Amanda Kozar
Attorney General of Illinois                          Amanda Kozar
                                                      Assistant Attorney General
                                                      Office of the Illinois Attorney General
                                                      100 West Randolph Street, 13th Floor
                                                      Chicago, Illinois 60601
                                                      (312) 814-6534
                                                      Amanda.Kozar@illinois.gov




                                                  5
    Case: 1:20-cv-00734 Document #: 55 Filed: 05/24/21 Page 6 of 6 PageID #:317




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on May 24, 2021, she electronically filed the foregoing
document with the Clerk of the Court for the Northern District of Illinois by using the CM/ECF
system. All participants in the case are registered CM/ECF users who will be served by the
CM/ECF system.




                                                  Respectfully Submitted,

                                                  /s/ Amanda Kozar
                                                  Amanda Kozar




                                              6
